


Exhibit 10.1
AMENDMENT 1
EMPLOYMENT AGREEMENT
THIS AMENDMENT 1 (“Amendment 1”) TO THE EMPLOYMENT AGREEMENT (“Agreement”) by
and between LMI AEROSPACE, Inc., a Missouri corporation (“Corporation”), its
successors, and assigns and DANIEL G. KORTE (“Employee”) is entered into this
18th day of May 2015.
1.
The purpose of this Amendment is to revise certain terms and conditions of the
Agreement to reflect Employee’s incentive compensation, as more specifically set
forth below.



2.
Section 5(B) iii- Section 5(B) iii of the Agreement shall be revised to read:



iii. Long-Term Incentive Plan: Provided Corporation's financial targets are met,
and Employee has achieved and is maintaining a satisfactory level of performance
as determined by Corporation, and Employee is employed under the terms and
conditions of this Agreement as of the date in which the "Long Term Incentive"
is to be awarded, Corporation shall grant Employee Restricted Stock as part of
Corporation's "Long Term Incentive Plan". Restricted Stock shall be issued and
vest in accordance with the terms of the RSA.


As of the Effective Date of the Agreement, Employee will be provided a Long Term
Incentive for Fiscal Year 2014 equal to eighty-five percent (85%) of Employee's
prorated Base Salary as specified in Section 5 (A).


For Fiscal Years 2015 and 2016, Employee will be eligible for a Long Term
Incentive grant targeted at one hundred percent (100%) of Base Salary with a
total maximum grant value of one hundred ten percent (110%) of Base Salary. The
number of shares to be granted will be determined by dividing the total amount
eligible as Long Term Incentive by the average price per share on the date such
stock is granted. A percentage of such Long Term Incentive shall be performance
based and the remaining percentage shall be time-based, with such percentages to
be determined by the Compensation Committee and approved by the Board of
Directors. The individual and organizational performance minimums, targets and
maximums will be established annually by the Board of Directors, in consultation
with Employee.


For performance-based shares to vest, minimum result thresholds must be met. In
no event shall vesting of the performance portion of the Long Term Incentive
occur if minimum performance targets are not achieved. Any Long Term Incentive
performance determination shall be made not later than fifteen (15) days after
the receipt by Corporation of its annual audited financial statements for the
year in which the performance period ends.


All other terms of the Agreement, as previously amended, remain unchanged.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.


CORPORATION:        LMI AEROSPACE, INC.




By: /s/ Judith W. Northup    
JUDITH W. NORTHUP
Chairperson, Compensation Committee
Board of Directors




--------------------------------------------------------------------------------




LMI Aerospace, Inc.






EMPLOYEE:    
/s/ Daniel G. Korte
DANIEL G. KORTE




















